36 Mich. App. 141 (1971)
193 N.W.2d 187
PEOPLE
v.
GARCIA
Docket No. 10151.
Michigan Court of Appeals.
Decided September 28, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and William C. Buhl, Prosecuting Attorney, for the people.
Horace W. Adams, for defendant on appeal.
Before: HOLBROOK, P.J., and McGREGOR and T.M. BURNS, JJ.
*142 PER CURIAM.
Defendant pled guilty to murder in the second degree. CL 1948, § 750.317 (Stat Ann 1954 Rev § 28.549). At the plea hearing, defendant testified that he stabbed deceased with a knife, believing deceased to be unarmed, and that he stabbed with the intent to wound. Portions of defendant's testimony tend to indicate that he was somewhat drunk at the time of the killing and that he and deceased were in a fight. On appeal defendant asserts that the trial court did not make sufficient inquiry into the facts to establish malice and that the trial court should have made inquiry into the possible defenses of self-defense and intoxication.
Where death results from a dangerous weapon, malice may be inferred. People v. Case (1967), 7 Mich. App. 217; People v. McKeller (1971), 30 Mich. App. 135; People v. Morrin (1971), 31 Mich. App. 301. Such inference of the specific intent is a reasonable ascertainment of the truth of the plea. People v. Herbert Sanders (1970), 28 Mich. App. 274.
Defendant was represented by counsel at all stages of the proceedings. At no stage of the proceedings, including this appeal, did the defendant assert or claim either of the above-noted defenses. Where defendant is represented by counsel, the trial court need not make exhaustive examination as to the possible defenses, even if the testimony of the accused gives some indication that defenses might have been raised at trial. People v. Edwards (1970), 27 Mich. App. 83; People v. Spencer (1970), 23 Mich. App. 56. In light of the lack of any positive claim of these defenses, to reverse would exhault form over substance.
Affirmed.